Citation Nr: 0740353	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-33 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from November 1942 to May 
1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

VA received a motion to advance on the docket in August 2007.  
This motion was granted in December 2007.  38 U.S.C.A. § 701; 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  PTSD is currently manifested by sleep disturbance due to 
nightmares, daytime fatigue, and irritability with a current 
Global Assessment of Functioning score of 58.

2.  The appellant is service-connected for PTSD (30 percent), 
tinnitus (10 percent), bilateral hearing loss (0 percent), 
and residuals of coccyx fracture (0 percent); his combined 
disability rating is 40 percent and the appellant does not 
meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

3.  The appellant has some high school education along with 
occupational experience as an oil refinery operator and 
owner-operator of a farm; service-connected disabilities do 
not preclude the appellant from obtaining or retaining 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 3.341(a), 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
December 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.

However, notice of the disability rating and effective date 
elements was not provided until September 2006, after the 
initial rating decision.  This is error and presumed 
prejudicial to the appellant unless VA can demonstrate 
otherwise.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the Board finds that there is no 
prejudice to the appellant in this timing error because the 
claims are denied as discussed in the following decision and, 
therefore, the benefit sought could not be awarded even had 
there been no timing defect; as such, the appellant is not 
prejudiced by a decision in this case.  In the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder.  
Additionally, the appellant was afforded a VA examination in 
July 2006 and the opportunity to appear for a hearing.  The 
appellant declined to have a hearing scheduled.  The Board 
finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

Separate evaluations can be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  The disability has not 
significantly changed and a uniform evaluation is warranted.  
A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides for a 30 percent disability rating when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41- 
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.

Upon careful review of the pertinent evidence, the Board 
concludes that an evaluation in excess of the currently 
assigned 30 percent is not warranted.  The evidence in this 
matter includes statements from the appellant, wherein he 
argues that an increased evaluation is warranted because his 
PTSD is severe; he noted that he was wounded in battled and 
received a Purple Heart.  Other pertinent evidence includes 
VA outpatient treatment notes and report of VA examination 
dated July 2006.

VA outpatient treatment notes show that a GAF score of 50 was 
assigned in October 2004 and March 2005.  While a November 
2005 VA outpatient treatment note reflects complaints of 
worsening anxiety, nervousness, insomnia and nightmares along 
with  a GAF score of 45, clinical findings showed only a 
slightly anxious mood and no impairment of orientation, 
affect, thought processes, or speech.  The examiner did not 
discuss the basis for the GAF score.  Moreover, on subsequent 
VA psychiatric examination in July 2006, a GAF score of 58 
was assigned.  At the July 2006 VA psychiatric examination, 
the appellant reported moderately frequent and severe 
irritability and nightmares.  The appellant further reported 
that he worked as an oil refinery operator, retiring at age 
58, and that thereafter he had operated a farm for 20 years.  
He indicated that he had been married for about 60 years with 
3 children and that he had a good relationship with most all 
of this family.  The appellant further acknowledged having 2 
close friends, with one of whom he had coffee every morning, 
enjoying television, and working in his wood shop.  On mental 
status examination, the appellant was alert and oriented with 
a euthymic mood and intact memory.  There was no impairment 
of thought process, personal hygiene, impulse control, or 
motivation.  There were no delusions/hallucinations, 
suicidal/homicidal ideation, or obsessive/ritualistic 
behavior.  Rate and flow of speech was normal.  No depression 
or anxiety was detected.  The appellant reported some sleep 
impairment.  PTSD was diagnosed and GAF score of 58 assigned.  
The psychiatrist noted that the appellant had had some 
increased stress and increased nightmares likely due to 
advancing age.  The psychiatrist indicated that the appellant 
has nightmares that impair sleep and cause daytime fatigue, 
but that depressive symptoms were in remission on medication.

The appellant's PTSD is currently manifested by sleep 
disturbance from nightmares with daytime fatigue and 
irritability.  He is retired and has good family and social 
relationships.  He also has leisure interests and activities, 
although these may be impacted by his advancing age and other 
health issues.  The evidence reflects no more than moderate 
symptoms associated with the PTSD.  As such, the Board finds 
that the evidence as a whole demonstrates that the 
appellant's symptoms are adequately addressed by the 
currently assigned 30 percent evaluation.  The evidence 
demonstrates that the criteria for a 50 percent evaluation 
are mot met.  There is no indication of circumstantial, 
circumlocutory or stereotyped speech; panic attacks; 
difficulty understanding complex commands; impairment of 
memory; or impaired judgment or abstract thinking.  Rather, 
the disability is productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks

The Board notes that the appellant is competent to report 
that his PTSD is worse. However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Bostain v. West, 11 
Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (19997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").  Rather, 
the more probative evidence consists of that prepared by 
skilled professionals, and such evidence demonstrates that an 
evaluation in excess of 30 percent for PTSD is not warranted.  
The Board does note that in November 2005 an examiner entered 
a GAF of 45.  However, the actual observations of the 
examiner established that he was alert, oriented and only 
slightly anxious.  Under this circumstance, the Board 
concludes that the examiners observations documented in the 
file are more probative than his report of a GAF of 45.  
Furthermore, his observations are similar to that observed 
during the more detailed VA examination conducted for 
compensation purposes.  Under such circumstances, the Board 
accords the GAF of 45 little probative value.  

TDIU Claims

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995), 
the Court has stated as follows:  

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service- 
connected disabilities nor his advancing age may 
be considered.  See 38 C.F.R. § 3.341(a) (1992); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  
The Board's task was to determine whether there 
are circumstances in this case apart from the 
non- service- connected conditions and advancing 
age which would justify a total disability rating 
based on unemployability.  In other words, the 
BVA must determine if there are circumstances, 
apart from non- service-connected disabilities, 
that place this veteran in a different position 
than other veterans with an 80 [percent] combined 
disability rating.

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose, supra at 363.

Here, the appellant has a 10th grade education and worked as 
an oil refinery operator after leaving the military.  He 
retired from the oil refinery company at age 58 and, 
subsequently, he worked on his own farm for 20 years until he 
sold the farm and moved to his current home.

The appellant's service-connected disabilities are PTSD, 30 
percent, tinnitus, 10 percent, bilateral hearing loss, 0 
percent, and residuals of coccyx fracture, 0 percent.  His 
combined disability rating is 40 percent.  Clearly, the 
appellant does not meet the minimum schedular criteria for a 
TDIU.

Notwithstanding, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Referral to the Director of the Compensation and 
Pension Service for extra-schedular consideration is 
warranted for all cases of veterans who are unemployable by 
reason of service- connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).

In this case, the Board concludes the appellant is not 
unemployable due to his service-connected disabilities.  
While the appellant is service-connected for PTSD manifested 
by nightmares, daytime fatigue, and irritability, there is no 
impairment of cognitive ability, memory, speech, or other 
impairment of mind interfering with employability.  
Additionally, report of VA spine examination dated July 2006 
shows that the appellant has essentially no functional 
impairment due to old coccyx fracture, including discomfort 
during periods of prolonged sitting.  The examiner noted that 
this service-connected injury had "no impact on physical or 
sedentary employment."  The evidence of record shows no 
functional impairment due to service-connected hearing loss 
with tinnitus.

Accordingly, the Board finds that the evidence of record does 
not tend to show that the appellant is unemployable due to 
service-connected disability.  The Board has considered 
referral to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  However, this 
case does not present any unusual or exceptional 
circumstances that would justify such a referral.  The 
appellant's service-connected PTSD, hearing loss with 
tinnitus, and residuals of coccyx fracture do not prevent him 
from some type of substantially gainful employment.  The 
Board notes that no professional has ever stated that 
service-connected disability affects the appellant's ability 
to obtain or retain employment.  Although the appellant 
reported that he retired from the oil refinery due to nervous 
symptoms, his statements further reflect that he was able to 
maintain employment on his self-owned and operated farm for 
about 20 years.  In this case, the appellant appears capable 
of performing the physical and mental acts required by 
employment, when considering service-connected disabilities 
alone.  Therefore, the claim is denied.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER

An increased evaluation for PTSD is denied.

A TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


